Opinion of the Court, Wall, J. This is an appeal from an order of the Circuit Court, committing appellant to jail for contempt, in failing to pay the sum of $187, as alimony, adjudged against him in a decree of divorce, at the suit of appellee. The decree is a lien upon the real estate of the appellant, by express terms, and by virtue of the statute, but this does not deprive the court of the power to enforce payment by attachment for contempt. Wightman v. Wightman, 45 Ill. 167; Buck v. Buck, 60 Ill. 105; O’Callaghan v. O’Callaghan, 69 Ill. 552. This power will not be exercised when the failure to pay is through mere inability and is not willful. In many cases the defendant may have unincumbered real estate and no income of sufficient amount to enable him to comply with the decree, and there it will .usually be proper to leave the complainant to her remedy by process against the property. In this instance the defendant had an income sufficiently large to make it apparent that he could easily have paid the amount. His real estate, except that included in the homestead property, which was by the decree assigned to the possession of complainant, was incumbered, and if the complainant had been forced to resort to that means of collecting the money, she would perhaps have been placed at a serious disadvantage. Whether she could have made the money by selling the real estate or not is unimportant, if the defendant was able to pay, and would not. We are satisfied such was the case. It is argued that the complainant did not need the money, hut this is not to the point. She was entitled to it, and the defendant being able to pay, willfully refused to do so. The court properly exercised its coercive power and the order should be affirmed.